Quillian, J.
This case is a companion case to that of Morgan v. Crowley, ante. While in this case the record before this court contains no demurrer to the petition, and while there is some paucity of allegations of fact in the defendant’s amended plea and answer as compared with the allegations contained in the amended plea and answer in the companion case, the questions raised by the general and special demurrers to the plea and answer in this case are controlled by the rulings there made, and we here hold that the trial court erred in sustaining all of the general and special demurrers to the amended plea and answer, except the special demurrers to the allegations respecting the amount of damages the defendant suffered ($12,000 alleged in this case), and the demurrers to the allegations respecting the defendant’s breach of the contract voiding the same, which were properly sustained. Judgment affirmed in part and reversed in part.
Robert T. Efurd, Calhoun A. Long, Jr., for plaintiff in error.
Elijah A. Brown, Roger H. Bell, contra.